DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 & 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugita (US 2018/0277897 A1).
Regarding claims 1-2, 4-6, 10 & 12, Sugita teaches a secondary battery ([0030]) comprising:												a positive electrode ([0037]-[0056]);								2O3, ZrO2 and TiO2 ([0135]);						a lithium salt ([0117] & [0130]-[0131]) and								a solvent ([0117]-[0119]);										wherein contents of the copolymer, the oxide particles and the sum of the solvent and the lithium salt in an exemplary embodiment are, respectively, 18.2 wt%, 36.4 wt% and 45.4 wt% based on a total amount of the electrolyte composition (Table 1: Example 1; [0103] & [0136]).
Regarding claim 3, Sugita teaches the electrolyte composition of claim 1, optionally further comprising another polymer including the first or second structural unit ([0114]-[0115]).
Regarding claim 11, Sugita teaches the electrolyte composition of claim 1 formed into a sheet (Fig. 2; [0090]).
Regarding claim 13, Sugita teaches a method of manufacturing an electrolyte sheet comprising:													disposing on a substrate a slurry comprising a copolymer including a first structural unit of vinylidene fluoride and a second structural unit of hexafluoropropylene such that a mass ratio of a content of the first structural unit to a content of the second structural unit is 50/50 or more and wherein the copolymer makes up 100 wt% of the polymer compounds in the electrolyte composition ([0094] & [0101]-[0102]); oxide particles such as Al2O3, ZrO2 and TiO2 ([0135]); a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 2018/0277897 A1) in view of Omoda (US 2017/0018802 A1).
Regarding claim 7, Sugita teaches the electrolyte composition of claim 1 but is silent as to the solvent being a glyme.											Omada teaches an electrolyte composition comprising a polymer, inorganic oxide particles, a lithium salt and a solvent including ester based solvents such as EC/DEC or ether based solvents such as glyme ([0040]-[0047]).								It would have been obvious to one of ordinary skill in the art, before the effective filing In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 2018/0277897 A1) in view of Zhang (“Ionic Liquid-Doped Gel Polymer Electrolyte for Flexible Lithium-Ion Polymer Batteries”).
Regarding claims 8-9, Sugita teaches the electrolyte composition of claim 1 but is silent as to the solvent being an ionic liquid (claim 8) wherein the ionic liquid comprises a cation component and anion component as instantly claimed in claim 9 (claim 9).					Zhang teaches an electrolyte composition comprising a polymer, oxide particles, a lithium salt, a solvent including an organic solvent and an ionic liquid having an imidazolium cation and trifluoromethanesulfonate anion (Sections 2.1 to 2.3).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an ionic liquid such as 1-Ethyl-3-methylimidazolium triluoromethanesufonate in Sugita’s electrolyte composition in order to improve the ionic conductivity and lower resistance of the electrolyte while providing more stable battery performance as taught by Zhang (Sections 3.1to 3.3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727